Title: To George Washington from Caesar Rodney, 27 January 1779
From: Rodney, Caesar
To: Washington, George


Sir
Dover [Del.] Jany the 27th 1779

Your favour of the 19th instant came to hand, by Express, the 23rd in the afternoon. I immediately laid it before the General Assembly who are now taking order in the Matter, be assured nothing in my power to Aid the Quarter Master Shall be wanting.
I am Apprehensive Your Excellency Must have been misinformed With respect to the County of Sussex being Able to Maintain a part of the Horse. They have no forage but what is taken from the Indian Corn and Salt Marshes. The Indian Corn has produced verry little this Year Owing to a Storm before the time of Gathering—The Counties of Newcastle & Kent Will be able to Maintain a considerable Number and believe the Quarter Masters have got Stables, already Erected, Sufficient for Polaskis Legion—Mr Quarter Master Wade has not Yet Called upon me. I am, with Great regard, Your Excellency’s obedt And Most Humbe Servant
Caesar Rodney
